Case 1:16-cr-00242-JTN ECF No. 64, PagelD.505 Filed 08/26/19 Page 1 of 17

 

 

 

 

 

FILED -GR
one?) August 26, 2019 3:35 PM
CLERK OF COURT
MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORREC U.S. DISTRICT COURT
PERSON IN FEDERAL CUSTODY WESTERN DISTRICT OF MICHIGAN
BY: mke SCANNED By: JW /8-26-N0
United States District Court District ¢ yy -y WesTéan Ol tnict oF AIL
a
Name (under which you were convicted): Docket or Case No.:
LAWReEWcEe GERAM) VASSAR 4216~cr -O0084)- ITN
Place of Confinement: (75? Coleman IC PrisonerNo.: QISOY - O40
UNITED STATES OF AMERICA Movant (include name under which convicted)
V. LAWRENCE GERAND VASSAR

 

 

 

MOTION
1. (a)Name and location of court that entered the judgment of conviction you are challenging: U $ DIS [leicT

COURT WESTERN DIST = FE. z
210 AicHigan srhees Av wy GRAWD RAPIDS AIT “49563

(b) Criminal docket or case number: A’ 1¢ ~Cr- 00D4)- ISTH 1: 1 9-cv-685

 

 

2. (a) Date of the judgment of conviction: 7 / li l 7 Janet T. Neff
istri dge
(b) Date of sentencing: ld I hy U.S. District Judg
3. Identify all counts and crimes for which you were convicted and sentenced in this case:

 

(4) 14: 225) A@ AWA) Axo Ch )(4) ig: 256 (8)CA)
Q 1953259 AG@M5)(B) avn Cola) ie: aase (e)CA)
Q_ 1s: 15/4

 

 

4. Length of sentence for each count or crime for which you were convicted in this case:

q) 246 Mowurits Q) 240 Mov rus 3 290 Aovrtts
ALL 3 Coymts Cowsécur wie AYO GwSecuive to tHe STATE

5. (a) What was your plea?
Not guilty a
Guilty a

Nolo contendere (no contest) ©

 

(b) If you entered a guilty plea to one count or charge, and a not guilty plea to another count or charge, give details:

MA

 

 
Case 1:16-cr-00242-JTN ECF No. 64, PagelD.506 Filed 08/26/19 Page 2 of 17

,

6. Ifyou went to trial, what kind of trial did you have? (Check one)
as ae oO NV ( A
7. Did you testify at the trial? YesO Noo /Y [ v5
8. Did you appeal from the judgment of conviction? Yes >» No Oo
9. Ifyou did appeal, answer the following:
(a) Date you filed: YY lio lig
(b) Name ofcourt: US Gt Disritier (over Wesenw Disrece 0% Jlicupean
(c) Docket or case number: (7-2 ‘} 10
(d) Result: AFFIRMATWY gf DPisrizicr (guart JIE MENT
(e) Date of result: g / 22 li g
(f) Grounds raised: Vv THE S€wrewCivg Cover's DeCi Siw fro RUM THE DEF Ewde yt5
FEDERAL SEnTEMCE CONSECUTIVE Wirt THE twy (Area SratE SEMMEYEES WAS
CuacL enced,
@ tue Séatewcivg GOlELIVES WELE MISCAL CULATED) rE STATE
Coyir CASES Stoyen wor WAve COUT e1) yowARAL CHE CRIMWW{WVAL Hisrvdy SCORE
(g) Did you file a petition for certiorari in the United States Supreme Court? Yes 0 No
If "Yes," answer the following:

(1) Date you filed:

 

(2) Docket or case number:

 

(3) Result:

 

(4) Date of result:

 

(5) Grounds raised:

 

 

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications concerning
this judgment of conviction in any court? N O

11. If your answer to Question 10 was "Yes," give the following information: Yes 0 No pM

-2-
Case 1:16-cr-00242-JTN ECF No. 64, PagelD.507 Filed 08/26/19 Page 3 of 17

(a) (1) Date you filed: WA

(2) Name of court:

 

(3) Docket or case number (if you know):

 

(4) Date of filing (if you know):

 

(5) Nature of the proceeding:

 

 

(6) Grounds raised:

 

 

 

 

 

(7) Did you receive a hearing where evidence was given on your motion, petition, or application? Yes 0 NoO

(8) Result:

 

(9) Date of result:

 

(b) If you filed any second motion, petition, or application, give the same information:

(1) Date you filed: MLA

(2) Name of court:

 

(3) Docket or case number (if you know):

 

(4) Date of filing (if you know):

 

(5) Nature of the proceeding:

 

(6) Grounds raised:

 

 

 

(7) Did you receive a hearing where evidence was given on your motion, petition, or application? Yes 0 No O

(8) Result:

 

(9) Date of result :

 
Case 1:16-cr-00242-JTN ECF No. 64, PagelD.508 Filed 08/26/19 Page 4 of 17

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition, or

application?
Via.
(1) First petition: Yes 0 NoO

(2) Second petition: Yes O NoO

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

MLA

 

 

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution, laws, or
treaties of the United States. Attach additional pages if you have more than four grounds. State the facts supporting each
ground.

GROUND ONE: UNCowsrir UT OVAL POURLE JEO PAnny Clause OF tne Sr4
AN EV pn MET.
(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):

SEE ATTACHED Sheer

 

 

 

 

 

(b) Direct Appeal of Ground One:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue? Yes 0 No of
(2) Ifyou did not raise this issue in your direct appeal, explain why:

Courr OPWigns Avy RulLines have ChAW6EQ SlucEe

 

The Oleecr Aperal  Paovipwi VEW Crouvwns FO Apene
(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition or application? Yes 0 No PC
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Date motion was filed:

 
Case 1:16-cr-00242-JTN ECF No. 64, PagelD.509 Filed 08/26/19 Page 5 of 17

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number:

 

 

Result (attach a copy of the court’s opinion and order, if available):

 

Date of result:

 

(3) Did you receive a hearing on your motion? Yes NoO

(4) Did you appeal from the denial of your motion, petition or application? Yes O NoO

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal? Yes 0 Noo
If yes, answer the following:

Date you filed:

 

Name of court where the appeal was filed :

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

crounp two: VidlariN oe Isr AtMewnmevt Rigur§ Cea Knee SPeEtn
In _ TERAS UF SUVMEAVISEN RELEASE (EbGAanME ~CSEE ArrAcney Sueer)
(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):

SEE ATTACHED Sheer

 

 

 

 

 

(b) Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue? Yes 0 No KK
Case 1:16-cr-00242-JTN ECF No. 64, PagelD.510 Filed 08/26/19 Page 6 of 17

(2) If you did not raise this issue in your direct appeal, explain why: COU 2 r OPINIONS AN i)
RULING § WAVE CHAvéen  Sivee THE  YIRecr APPEAL
Prywiibe VEeW Glovens TO Ag ove,

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition or application? Yes O No Xf
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Date motion was filed:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 

(3) Did you receive a hearing on your motion? YesO NoO

(4) Did you appeal from the denial of your motion, petition or application? Yes O No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal? Yes No O
If yes, answer the following:

Date you filed:

 

Name of court where the appeal was filed :

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

GROUND THREE: _SE€ Arl4cugp Seer

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim. ):

SEE ArraAcHen Sa¢er
, Case 1:16-cr-00242-JTN ECF No. 64, PagelD.511 Filed 08/26/19 Page 7 of 17

 

 

 

 

 

(b) Direct Appeal of Ground Three:

(c)

(1) Ifyou appealed from the judgment of conviction, did you raise this issue? Yes O No

(2) Ifyou did not raise this issue in your direct appeal, explain why: Covuac OPiwigvS Awp
RULINGS HAVE CHANGE D SINCE HE Qidecr APPEAL PRhoVINwWE _
NEW CRovang TO Aroue,

Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition or application? Yes 0 No

(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Date motion was filed:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 

(3) Did you receive a hearing on your motion? Yes O No oO

(4) Did you appeal from the denial of your motion, petition or application? Yes GQ Nod

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal? Yes NoO
If yes, answer the following:

Date you filed:

 

 

Name of court where the appeal was filed :

Docket or case number:

 
. Case 1:16-cr-00242-JTN ECF No. 64, PagelD.512 Filed 08/26/19 Page 8 of 17

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

GROUND Four: 4NVEFFECTIYE ASSISTAULE OF COUNMSE|

 

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):

SEE Arracuro SHEET

 

 

 

 

 

(b) Direct Appeal of Ground One:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? Yes 0 NoX
(2) Ifyou did not raise this issue in your direct appeal, explain why: 17 TS Rectuse oF THE AC TlOMe
AAO ACK ge Acris OF Ay Cyusel Duns SEatevees har CQeArey) >} He
Oinvct APPE4, ty FAW thes (E40Wd FO TMS sug BEW, AAGED iw,

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition or application? Yes 0 No }{_
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Date motion was filed:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 
Case 1:16-cr-00242-JTN ECF No. 64, PagelD.513 Filed 08/26/19 Page 9 of 17

13.

(3) Did you receive a hearing on your motion? Yes O No O

(4) Did you appeal from the denial of your motion, petition or application? Yes 0 No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal? Yes O NoO
If yes, answer the following:

Date you filed:

 

Name of court where the appeal was filed :

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

Is there any ground in this motion that you have not previously presented in some federal court? If so, state which ground
or grounds have not been presented and your reasons for not presenting them:

Ate T_ Gprouw ps Ci7ED nave Wyit Beta PleESEH TEN BECAUSE
THEY ARE bnyunrns Nur APPROPAATE Tn prdec? 4 PPEAL
Su C APPAv PAA IM tue J2ISS AND RECKCE Covdr GPlhieVsE

ANDO RUcWwES HAVE CHAvEeED SIWCE THE piReécr APPEAL,

 

. Do you have any DN or appeal now pending (filed and not decided yet) in any court for the judgment you are

challenging? Yes O No

If "Yes," state the date of filing, the name and location of the court, the docket or case number, the type of proceeding, and
the issues raised.

 

 

 

Give the name and address, if known, of each attorney who represented you in the following stages of the judgment you are
challenging:

(a) At preliminary hearing: Marr A/éw Bvt lb Payton Sreeer _btAw0 LENCE Ag 1¥¢37

SUANMEN Sirk 1669 Sore Telebarp, Wy Sone LY Recon uty Wiees ALT 15 3a)
Case 1:16-cr-00242-JTN ECF No. 64, PagelD.514 Filed 08/26/19 Page 10 of 17

(b) At arraignment and plea:_ /VArr MéWBURG 2/6 tTAydon Sager CAAnn ¢ 66.01

; + Nee 7
15639 SHavwy Sriry 166¢ Sree aren LO Serre 140 Buworeuein tus Ap
(c) Attrial: A/ L A 1830)

 

 

(d) At sentencing: AUrr Me wsur 6 $6 tAYur Sruwer, CAV) Lénte me 16£37
SHavy Shir bg S, 7EL~ GAPE RON Sue IO gwnrity nus “TYG %)

(c) On appeal: ANY LEE Cope (Aw Po Bay 232¢% SAvAvisH 6A 31403

(f) In any post-conviction proceeding: NM. [A

 

 

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding: __ A“ LA

 

 

16. Do you have any future sentence to serve after you complete the sentence for the judgment that you are challenging?
Yes W Noo

(a) If so, give name and location of court that imposed the other sentence you will serve in the future: IV¢ nAl? CoUyy y
MICHIGAY ann  EArON COumtG AICHIGAW
(b) Give the date the other sentence was imposed: 1/4 | ly IvGnan Colwry a a / = i Ig CAroy Covury

(c) Give the length of the other sentence: 14 6"AA Couwry WY¥0-9le0 Mewurks  Earow Coury 40- QS yeans

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or sentence to
be served in the future? Yes yl No a

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain why the
one-year statyte of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

ALL A-

 

 

 

 

 

 

-10-
*

foe

. Case 1:16-cr-00242-JTN ECF No. 64, PagelD.515 Filed 08/26/19 Page 11 of 17

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (" AEDPA") as contained in 28 U.S.C. § 2255, paragraph 6,
provides in part that:

A one-year period of limitation shall apply to a motion under this section. The limitation period shall run from the latest of--
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of the Constitution
or laws of the United States is removed, if the movant was prevented from making such a motion by such governmental
action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered through the exercise
of due diligence.

Therefore, movant asks that the Court grant him or her the relief to which he or she may be entitled in this proceeding.

I declare under penalty of perjury that the foregoing is true and correct and that this Motion Under § 2255 was placed in the prison

mailing system on. AUGUST 9 0 4 J61 4 (month, date, year).

“Mwrencs. “Jantar. Sfao 114
Sjefiature of Movant Date

 

Signature of Attorney (if any)

If the person signing is not movant or an attorney, state relationship to movant and explain why movant is not signing this petition,

 

 

 

=n
©

Cast 1:16-cr-00242-JTN ECF No. 64, PagelD.516 Filed 08/26/19 Page 12 of 17

ATTACHED SHEETS PG fy

 

Pace 4:

GROUWD OWE

 

Ld.

(a) Supporting FACTS

 

A PERSON CAN Not RE Cov vicrED FOR BOTH

 

REC El\pT Awo PossésSSipy OF THE Sane IréAS OF

 

CHILD PORNOGRAPAY, THE DEFEWVOQENT RECEIVED

 

A SENTENCE OF DO VE4RS Fod THE ComvVicrlov OF PosSesslow

 

OF CHILD PoRawObRAPAY AND AW _ADDITIWAL COM/SECUTIVE

 

SEVMIE NCE OF 9O YEARS OF THE COnvICrTlOn GE

 

RECEIPT CE Chitn PoRwosaapuy,  RECET OF CHILD

 

VORMOCRAPHY ALWAYS pe Quites Prooe Ce "OSSE Sojoy WHICH

 

JPIEAVS THAT A Cowrictidn AWD SEXTEVE Wh OF

 

Boru CRIMES RASEQ OX THE SANG CoOwdver +S

 

UMCOAETATUTWMAL,

 

 

 

PAbE S¢

GROUND THO! ViolArww OF 157 ANMewomenrr Riéars

 

Fon FREE SPEECk RECARDIWE ACCESS On POSSESSlans OF

 

ANY CompurER RELATEQ PEVICES  OrHEeR ELECTRONIC

 

 

COMMUNMICATUYN DATA SroRAbE DEVICES GR MEDIA In

 

ANF MANNER Fon AWK REASON,

 

 

 

 

(Q) Suppoatiwé ACTS

 

 

TA. THe PAST tHEeke MAY Have BéEEW DIFFICULTY Ln |

DPGvryeyivé The Ost [TrrPoar Anwt _ Ur*cesS Fon tHe Ere Casvée

 

OF ViE WS TODAY THE AVSWER ITS CLEAR rh £S |

 

CYREQ SPACE wir Irs VAST DEMOCRATIC FORIOAS

 

OF THE PTuwrenrwver GEEERIVG VARIOUS We Sires tO

 

 

EVNEACE [uv A Wide ARRAY Of Preorecre) lest

 

ANEND Ment ACr wiry , A Life ring BAw On Nor
BEIVgE ABLE TO A CCESS Oi Possess AN y  ComurtA —

 

 

 

 

RELATEN QEVIces OrWen ElFCCAUNIg DEVICES F gi

 

 
Caseé

1:16-cr-00242-JTN ECF No. 64, PagelD.517 Filed 08/26/19 Page 13 of 17

ATTACHEO Sheers p6 afy

 

 

PA 66 S:

Gow) Two (covtiven)

 

 

(a) SUPAoaring FACTS C lowtwuga) .

col

CONMUMICATUN DATA STORAGE OR MENIA_IY%

 

ANY MANWER QR Kon AWY REAsow 1S DRACO IAN

 

Aad DEPawWES THe DEFEvaeEW! OF Moke LilbEary

 

THAW TS REASONABLY WVECESS4ar TO DérEen

 

 

CRIME PROTECT THE PYRLIC Awl) REHABLLITATE
ThE DEFEW pant, THE Covat'sS Awalysis AUST

 

BE FACr-speciell Awd Cowvotriwvws oF SYPEAUVISE!D

 

RECEASE
Ay wot eSraer More LiBeaty THA, KEASOWA RLY

 

ALE CE SSA RY TVClONW eh COWSTIiTUrlOwAL LIBERTY,

 

A LIFETIME DUR ATIOW oF rus BerAvKer BAr FS

 

PRESUMPTIVELY EXCESsiVE THESE STArE BAW S

—————— t

SWEEP tog BeoAdgty , THEY Ake THE Awriruesis OF

 

 

the Require MARdgwey tAiroren SANC tons REQvIR EL
FuR COwnitriows OF SvPéAvisEen RELEASE | Fee. TS

 

Weer ESTA8LISHED THAT THE 60vénn MELT MAY yor

 

SUPPAESS LAWFut SPEECW AS THE MEAVS TO

 

SUPRESS UwtAWFUL SPEECH, — Furrten Mane SIN PLE

 

 

Bast EvenydAy rAsks Sucu AS SHC?PIWE  ACEESS 40

 

NEWS , TRAFFIC MACS, Wharnen , AM“WECr OTHERS ARE
Mow Dove THROUGA USE OF CoAPurEa Ele Cri2 OMe

 

DEVICES. HOME SéCukiry DEVICES 5 WAL CHES, Fitace $$

 

 

TRACK EAS” Hearn {ATE DICAL DEVIEe S. REF KH \OGENA TOS |
Avie rwaites ALL Have These €Lecragail PEvicEs

 

THAT THe O€FEMNELt woud 8F PpEfawiemn Ol= AS

 

WELL AS Sin yey WArthivg rece vison Avo CIST Guia

 

ru Mm¢vsic , EvEw 3AAg, PHbMesS CAN BE SAFELY

 

 

AClbweo witht CULE WiLy AVAILABLE DOs TORI

 

SGierwaAnge V6 F4ccen, Eivarey tHE Forces Avon Pleecrins

 

 
Case J

:16-cr-00242-JTN ECF No. 64, PagelD.518 Filed 08/26/19 Page 14 of 17

ATTACHED Sheers Pb 3/y

 

 

 

 

 

 

 

 

 

 

 

Pace S* | Gawd two (Cowrimuvn)
(a) SvPtonrivg (ACIS (Con tinvir)
] OF ComMeurER Avo ElLecrn cA DEVICES Awd THE
Imtenwer ARE $6 weEw > $0 PROTEAW Av SO
FAR REACHIVG TH4r Covars Musr RE COW SClovus THAT
Whar THey esrRicr Tonty Miter RE oa Solere
Toned bw AwO A LIFE rE BAn As S7T4AEQ LS EXCESSIVE |
pace 6: | Crovmp There < ViotA row ef Ist ANMEuo Newt RICKS

tw Tears of SUPER Visen Lele ASE RECARDWE PLACES

 

 

the Dérendévr must REFRAW Fron EWE Al“

 

(a) SvuPPoatiVg FA CIS: A Clfe ning RAw Ow HAving

WMO COMIACE Wirth Slingers wirnevt Watrlean AfrrnovAc GE

 

 

THE PROBATgN OFFICER And BEIWL RBRAWWVEOD FROM

 

ENTEAWL Taro AVY ArtA WHERE CHienea en Feeaguen Tly

 

Cewene bare Twewowve Rur sor Limiren to PARKS SoHo
a

 

J

 

DAK CARE CEWTEAS . THEME PARKS THEATZ ES ArLD
Play ERovwns DEPRIWES THE DEF EunEett CE NORE

 

 

Li Reaty TH4wW TS REA SOW ARLY ALE Le SsAdy TO DETENL

 

CRIME phoTecy THE PUBIC Ara) ReEw4gtlirare y+ HE
DEF Ev DAVT, THE Comrs Awacysis must RE F4cr—

 

SPECIFIC . ConPirlevs GF Surptnauviieéa RECEASEO MaAy

 

Ait ICesrRitr More Cibekry Haw REASoA 4RLY

 

 

WE CE SS4ay Tv Clu pig COWS Tipu Tr OVAL LIBERTY — awn A BAy
OE THIS MAtUTE Sweers Tou BRoAnLY, A CIFETIAE

 

DURATWy gI= THIS BlAy Ker RAM TS  €XKCESSIVE,

 

THIS TS tHe Of?OCITE OF THE MARROWLY Tailored |

SAawtrtigvs {itEGUIREDN ,

 

 

 

 

 

 

 
Case

1:16-cr-00242-JTN ECF No. 64, PagelD.519 Filed 08/26/19 Page 15 of 17

ATTACHED SHeers Pe Vy

 

 

 

PAGE $?

GROUND FOUA!: tSNEF FECTIVE ASSIstawte GK CovvSel

 

(a) SuPmariMg FACKS * the Obreicr Covar Eeeeon tw

 

ASSESSING Clima Hifrodry Pblars For The DEFEupEvrs

 

 

SItAte. COVMICriwA. BECAUSE THOSE QONVICTIQGANS WEhE
fycuvog¢eo tn _ tHe RELEVALt Cownucr VSEn TO CAC Cure

 

ING OFF €nveg Level Aan tear tHe SEeTELCe WAS

 

 

PROCEDURALLY UREA SOVARLE RECAUE THE Dis rier

 

 

COULT. FAILED tO COMIDER USSG p- 5 6st 3 lc)
WHey tr REGuiged THe NEFEw DEat YO SERVE WIS |

 

CONSECUTIVE
Semleuce TO His STAVE SEW Eves, THe O&FEM NET

 

 

NAD sagr BéEy SEwvtevce ao Yet Ia tHe SfAr so

 

 

lbw CAM THIS RE Q2dEREN RY THE Juose ?

CvemthouéH THE DEFLEA DEW QuUESTIOV ED WIC

 

ATTUANEY REGARDING TH AM) Re GVesSr EN HE

 

OBsSECr ThE DéeFeanent’S A rroanser DIA Agr Obsect

 

WHera THE ASTAICT Covatr FIAMSHEO ITS Confy tArivy

 

Gi= the SEs reveiw) RAVE, TY ADDIT MM YM tas

 

ASkEO Be rhe JUD6E ¢F THEaAg WERE Any

 

UVRAISED ORJECtIuS tV tHe SEy tEwle JUST AMNOUALED

 

THE Oeréevaanr's Arrunwes ONvcEe A tAw fAicen FO OB Jecr,

 

THe Siwgce OBsec ray THe DEFENNAYE Ss ArroawEey Nid

 

 

MAke ON rue OC Sim ¢F THE Covat TO ORDENn

 

CONSE CutWe Sénreuces TO tue STAre S€Ateve es Was

 

 

MADE TM" fagfeary Fen rhey Fallen to dAasecr ro The

 

ADE UACY OF THE COURLS explAvarion fon IM fy Siv¢
THE CoM Ecutwe SEWTEVCeESs the LACK oF Pau PEN

Se ee |

 

HAvVNLIVE GF THE ORSECT IAW Awo LACK oF O8jéecriaus
CREATED THe Dinecr APPerAc ro Faw tvs

 

 

DENG cp RATIMG THE TV EFF FC TWEE A SSIs T4ANLE OF
COUNSEL,

 

 

 

 

 
 

  

oe =_—— tte age 16 of 17
Case 1:16-cr-00242-JT Ng ee hee ——— iin

 

 

2 il |

49503

R2304y1 2863-09

US, OlSTrict Coon
ERAC BUILOIWG
Case 1:16-cr-00242-JTN ECF No. 64, PagelD.521 Filed 08/26/19 Page 17 of 17

a

 C Aweeweg WASSAR AS0Y4-G4o

OWMirey STATUS PENITENTIARY Cougenaw
PO Bok 1034

COLEMAN FL 335021

AL dyes aie baad iat

— ot

CLERK

 
